                IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF DELAWARE

     NST GLOBAL, LLC, d/b/a
     SB TACTICAL,

                              Plaintiff,

               V.                             Civil Action No. 19-121-CFC

      SIG SAUER, INC.,

                              Defendant. :


Raeann Warner, JACOBS & CRUMPLAR, P.A., Wilmington, Delaware; Brittany J.
Maxey-Fisher, William R. Brees, MAxEY-FISHER, PLLC, Saint Petersburg, Florida

      Counsel for Plaintiff

Helena C. Rychlicki, PINCKNEY, WEIDINGER, URBAN & JOYCE LLC, Greenville,
Delaware; Laura L. Carroll, Eric G. J. Kaviar, Anthony E. Faillaci, BURNS &
LEVINSON LLP, Boston, Massachusetts

      Counsel for Defendant


                         MEMORANDUM OPINION




July 9, 2019
Wilmington, Delaware
                                                                            ONNOLLY
                                                                             CT JUDGE


      Plaintiff NST Global, LLC filed this lawsuit accusing Defendant Sig Sauer,

Inc. of infringing two patents covering stabilizing braces for handguns. Defendant

has moved to transfer the case to the District of New Hampshire (D.I. 15). I will

grant the motion.

I.    BACKGROUND

      The connections between this case and Delaware are weak. First, Defendant

is incorporated in Delaware. Second, according to Plaintiff, one of the accused

products can be purchased from a store in Delaware, see D.I. 19 at 4-5, although

Defendant stresses that it "has no distributers or dealers in Delaware, and does not

ship to any distributors or wholesale customers in Delaware," see D.I. 30 at 6. No

other facts connect this case to Delaware.

      The connections between this case and New Hampshire are strong. Plaintiff

has a place of business in New Hampshire. See D.I. 19 at 3. Defendant maintains

its corporate headquarters and four other facilities in New Hampshire. See D.I. 16

at 13-14. The accused products were designed in New Hampshire. See id. at 3.

II.   DISCUSSION

      Section 1404(a) provides that "[f]or the convenience of the parties and

witnesses, in the interests of justice, a district court may transfer any civil action to
any other district or division where it might have been brought." 28 U.S.C. §

1404(a). It is undisputed that this action could have been brought in the District of

New Hampshire, where Defendant is headquartered. Thus, the only issue before

me is whether I should exercise my discretion under § 1404(a) to transfer the case

to New Hampshire.

      Defendant has the burden "to establish that a balancing of proper interests

weigh[s] in favor of the transfer." Shutte v. Armco Steel Corp., 431 F.2d 22, 25

(3d Cir. 1970). This burden is heavy. "[U]nless the balance of convenience of the

parties is strongly in favor of [the] defendant, the plaintiff's choice of forum should

prevail." Id. (emphasis in original) (internal quotation marks and citation omitted).

      The proper interests to be weighed in deciding whether to transfer a case

under§ 1404(a) are not limited to the three factors recited in the statute (i.e., the

convenience of the parties, the convenience of the witnesses, and the interests of

justice). Jumara v. State Farm Ins. Co., 55 F.3d 873, 879 (3d Cir. 1995).

Although there is "no definitive formula or list of the factors to consider" in a

transfer analysis, the court in Jumara identified 12 interests "protected by the

language of§ 1404(a)." Id. Six of those interests are private:

             [ 1] plaintiff's forum preference as manifested in the
             original choice; [2] the defendant's preference; [3]
             whether the claim arose elsewhere; [4] the convenience
             of the parties as indicated by their relative physical and
             financial condition; [5] the convenience of the
             witnesses-but only to the extent that the witnesses may

                                           2
             actually be unavailable for trial in one of the fora; and [6]
             the location of books and records (similarly limited to the
             extent that the files could not be produced in the
             alternative forum).

Id. (citations omitted). The other six interests are public in nature:

             [7] the enforceability of the judgment; [8] practical
             considerations that could make the trial easy, expeditious,
             or inexpensive; [9] the relative administrative difficulty
             in the two fora resulting from court congestion; [ 1O] the
             local interest in deciding local controversies at home;
             [11] the public policies of the fora; and [12] the
             familiarity of the trial judge with the applicable state law
             in diversity cases.

Id. at 879-80 (citations omitted). As the parties have not identified relevant factors

beyond these 12 interests, I will balance the Jumara factors in deciding whether to

exercise the discretion afforded me by§ 1404(a).

       1.    PLAINTIFF'S FORUM PREFERENCE

      This factor clearly weighs against transfer and is to be given "paramount

consideration" in applying the Jumara factors. See VLSI Tech. LLC v. Intel Corp.,

2018 WL 5342650, at *2-6 (D. Del. Oct. 29, 2018).

      2.     DEFENDANT'S FORUM PREFERENCE

      This factor favors transfer.

       3.    WHETHER THE CLAIM AROSE ELSEWHERE

      This factor bears only slightly on the transfer analysis. On one hand, it is

undisputed that the accused products were designed in New Hampshire, which



                                           3
favors transfer. See In re Hoffmann-La Roche, Inc., 587 F.3d 1333, 1338 (Fed.

Cir. 2009). On the other hand, patent claims arise wherever the allegedly-

infringing products are sold, Treehouse Avatar LLC v. Valve Corp., 170 F. Supp.

3d 706, 710 (D. Del. 2016) (first citing 35 U.S.C. § 271(a); then citing Red Wing

Shoe Co., Inc. v. Hockerson-Halberstadt, Inc., 148 F.3d 1355, 1360 (Fed. Cir.

1998)), and it appears that at least one of the accused products is offered for sale in

Delaware. Overall, this factor weighs in favor of transfer, but only slightly.

      4.     THE CONVENIENCE OF THE PARTIES AS INDICATED BY
             THEIR RELATIVE PHYSICAL AND FINANCIAL
             CONDITION

      This factor is neutral. Defendant's size, financial resources, and status as a

Delaware corporation negate any implication that litigating this case in Delaware

would cause it inconvenience. As a Delaware corporation with global operations,

Defendant can demonstrate "inconvenien[ce]" for§ 1404(a) purposes only if it

"prove[ s] that litigating in Delaware would pose a unique or unusual burden on

[its] operations." Graphics Props. Holdings Inc. v. Asus Computer Int 'l, Inc., 964

F. Supp. 2d 320, 325 (D. Del. 2013) (second alteration in original) (internal

quotation marks and citation omitted); see also ADE Corp. v. KLA-Tencor Corp.,

138 F. Supp. 2d 565, 573 (D. Del. 2001) ("[A]bsent some showing of a unique or

unexpected burden, a company should not be successful in arguing that litigation in

its state of incorporation is inconvenient."). Defendant does not present any facts



                                           4
that suggest that litigating this case in Delaware would pose any "unique,"

"unusual," or "unexpected" burden on its operations. This factor is therefore

neutral.

       5.    THE CONVENIENCE OF THE WITNESSES

      This factor carries weight "only to the extent that the witnesses may actually

be unavailable for trial in one of the fora." Jumara, 55 F.3d at 879; see also Smart

Audio Techs., LLC v. Apple, Inc., 910 F. Supp. 2d 718, 732 (D. Del. 2012) (noting

that this factor applies only insofar as "a witness actually will refuse to testify

absent a subpoena"). In addition, "witnesses who are employed by a party carry no

weight," because "each party is able, indeed, obligated to procure the attendance of

its own employees for trial." Affymetrix, Inc. v. Synteni, Inc., 28 F. Supp. 2d 192,

203 (D. Del. 1998). In considering this factor, "the Court should be particularly

concerned not to countenance undue inconvenience to third-party witnesses ...

who have no direct connection to the litigation." Intellectual Ventures I LLC v.

Altera Corp., 842 F. Supp. 2d 744, 757 (D. Del. 2012), mandamus denied sub nom.

In re Altera Corp., 494 F. App'x 52 (Fed. Cir. 2012).

      Defendant identifies one potential non-party witness, John Wilson, who may

actually be unavailable for trial in Delaware. Defendant hired Wilson as a

consultant in connection with the design of the accused products. According to

Defendant, Wilson lives in East Waterboro, Maine; and he could therefore be



                                            5
subpoenaed to testify at a trial in New Hampshire, but not in Delaware. See D.I.

16 at 16-1 7; D .I. 30 at 5. Plaintiff does not dispute the necessity of Wilson's

testimony, responding only that Wilson could be deposed instead of testifying live.

See D.I. 19 at 13. The fact that a necessary, non-party witness could be

subpoenaed to testify in New Hampshire but not in Delaware weighs in favor of

transfer. But because there is no indication that Wilson would refuse to testify at

trial in Delaware, and because Defendant identifies only one potentially

unavailable witness, this factor overall weighs only slightly in favor of transfer.

      6.     THE LOCATION OF BOOKS AND RECORDS

      Jumara instructs me to give weight to the location of books and records only

"to the extent that the files [and other documentary evidence] could not be

produced in the alternative forum." 55 F.3d at 879. Because the parties identify

no documentary evidence that would be available in only one of the two fora, this

factor is neutral. See Signal Tech, LLC v. Analog Devices, Inc., 2012 WL

1134723, at *3 (D. Del. Apr. 3, 2012).

      7.     ENFORCEABILITY OF THE JUDGMENT

      This factor is neutral.

      8.     PRACTICAL CONSIDERATIONS

      Jumara instructs me to give weight to "practical considerations that could

make the trial easy, expeditious, or inexpensive." 55 F.3d at 879. Practically



                                           6
speaking, New Hampshire is a more convenient forum for the parties than

Delaware is, and litigating this case in New Hampshire would be generally more

efficient. Both parties maintain a place of business in New Hampshire, and neither

party has operations in Delaware. The accused products were designed in New

Hampshire. It would be more convenient for Defendant to produce its witnesses

and documents in New Hampshire, because most of its relevant employees and

documents are already located in New Hampshire. Plaintiffs witnesses are likely

to come from either New Hampshire or Florida, making New Hampshire at least as

convenient as Delaware for Plaintiff. The relative simplicity of producing

potential party witnesses and documents in New Hampshire weighs strongly in

favor of transfer.

      9.     RELATIVE ADMINISTRATIVE DIFFICULTY DUE TO
             COURT CONGESTION

      This factor is neutral, as both districts have congested dockets.

       10.   LOCAL INTEREST IN DECIDING LOCAL
             CONTROVERSIES AT HOME

      Because "[p]atent issues do not give rise to a local controversy or implicate

local interests," TriStata Tech., Inc. v. Emulgen Labs., Inc., 537 F. Supp. 2d 635,

643 (D. Del. 2008), this factor is neutral.




                                              7
       11.   PUBLIC POLICIES OF THE FORA

       Delaware's public policy encourages Delaware corporations to resolve their

disputes in Delaware courts. See Round Rock Research, LLC v. Dell, Inc., 904 F.

Supp. 2d 374, 378 (D. Del. 2012). That concern is irrelevant since Plaintiff is not a

Delaware corporation, and Defendant, which is a Delaware corporation, does not

want to litigate here. See Semcon Tech, LLC v. Intel Corp., 2013 WL 126421, at

*4 (D. Del. Jan. 8, 2013). This factor is thus neutral.

       12.   FAMILIARITY OF THE TRIAL JUDGES WITH THE
             APPLICABLE STATE LAW IN DIVERSITY CASES

       The claims arise under the federal patent laws. Therefore, the familiarity of

the respective districts with state law is not applicable, and this factor is neutral.

III.   CONCLUSION

       In sum, of the 12 Jumara factors, four favor transfer to varying degrees, one

weighs strongly against transfer, and the other seven are neutral. Having

considered the factors in their totality and given Plaintiffs choice of this forum

paramount consideration, I find that Defendant has demonstrated that the Jumara

factors weigh strongly in favor of transfer. I will therefore grant Defendant's

motion to transfer this case to New Hampshire (D.I. 15).




                                            8
